Dissenting Opinion bx
President Judge Bowman :
I dissent. In my opinion a corporation which has for its sole corporate purpose the production of income or gain from property owned by it is engaged in business within the meaning of the taxing ordinance in question. That it performs and accomplishes its sole purpose for existence through the services of investment counselors, brokers or other independent contractors neither diminishes nor enlarges its involvement. I distinguish A. H. Geuting Company v. City of Philadelphia, 1 Pa. D. & C. 2d 341 (1954), as did the Supreme Court in Tax Review Board v. Brine Corporation, 414 Pa. 488, 200 A. 2d 883 (1964), which said that the corporation there in question did nothing but conserve a piece of real estate retained by it after selling its business. Appellee here had a similar experience but then chose to change its corporate charter to an investment purpose and thereafter engaged in that restated purpose. Surely it was not then merely conserving property previously sold nor could it be appropriately *153described as passive with respect to its corporate purpose. The overall objective of the corporation leads me to conclude that appellee is engaged in business. I would, therefore, affirm the lower court.
Judge Crtjmlish, Jr. joins in this dissent.